     Case 4:21-cv-00321 Document 11 Filed on 08/05/21 in TXSD Page 1 of 1
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                                                                     August 05, 2021
                                                                    Nathan Ochsner, Clerk
                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION



RONNIE RAY BROOKS,                    §
TDCJ #01927669,                       §
                                      §
                  Plaintiff,          §
                                      §       CIVIL ACTION NO. H-21-0321
V.                                    §
                                      §
STATE OF TEXAS, et al.,               §
                                      §
                 Defendants.          §




                               FINAL JUDGMENT



     For the reasons set forth in the court's Memorandum Opinion

and Order entered on this date, this action is DISMISSED with

prejudice.

     This is a FINAL JUDGMENT.

     SIGNED at Houston, Texas, on this the 5th day of August, 2021.




                                                 SIM LAKE
                                   SENIOR UNITED STATES DISTRICT JUDGE
